Citation Nr: 1228838	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  01-08 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in April 2011, when it remanded the Veteran's claim for additional evidentiary development.  The April 2011 remand also directed that a statement of the case be issued with respect to the issues of evaluation of the Veteran's coronary artery disease and diabetic retinopathy.  A statement of the case was issued in November 2011.  The Veteran did not thereafter submit a substantive appeal; therefore, these issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the instant case, the Board remanded the Veteran's claim for a TDIU in April 2011 in order to, among other things, provide the Veteran with examinations addressing the current severity of his service-connected disabilities, and to seek an opinion whether the Veteran's service-connected disabilities render him unable to engage in substantially gainful employment.  

The Veteran received a VA psychiatric examination in August 2011, a general VA examination in August 2011, and an eye examination in September 2011.  Each of the three examiners opined that the individual disabilities that were the subject of each of their examinations would not render the Veteran incapable of engaging in substantially gainful employment.  The Board finds that these examination reports are inadequate for the purpose of rendering a decision in the instant case for several reasons.  

The Veteran's August 2011 psychiatric examination report states that the Veteran retired at the end of 2008 because of a "medical (physical problem)," and that he obtained Social Security disability based on his diabetes and his heart problems.  Contrary to this finding, the Veteran's August 2011 general examination report states that the Veteran's heart condition, diabetes, and neuropathy each had "no effects" on the Veteran's usual occupation.  Furthermore, while stating the Veteran's disabilities did not affect his employability, the examiner stated that the Veteran suffered from, among other symptoms, dyspnea, fatigue, shortness of breath, and foot pain as a result of his service-connected conditions.  The examiner did not reconcile the presence of these symptoms with a conclusion that they posed "no effects" on the Veteran's usual occupation.

Additionally, as noted in the August 2011 psychiatric examination, since the time of these VA examinations, the AOJ has obtained records from the Social Security Administration (SSA) indicating that the Veteran had not engaged in substantially gainful activity since July 2008 as a result of, among other conditions, his service-connected coronary artery disease, diabetes, and peripheral neuropathy.  While the Board is not bound by determinations of the SSA, it finds that this evidence must be addressed in an additional VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination or examinations to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.

The examination should be conducted by a person who is qualified to conduct such an examination, and not any one of the examiners who conducted the August 2011 or September 2011 examinations.  The examiner should offer an opinion regarding the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience, specifically considering that the Veteran's occupational experience primarily consists of acting as a machine operator and sales manager.  This opinion should be offered irrespective of age and any nonservice-connected disorders.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  

Specifically, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities are alone or in concert so severe as to preclude substantially gainful employment.  If the Veteran's nonservice-connected disabilities preclude substantially gainful employment, such should be stated.

The examiner should not base the opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


